ALSCHULER, Circuit Judge.
The decree found valid and infringed United States patent No. 1,221,059, to Jones for a hanger *931for light-reflecting bowls, and awarded appellee amount found due upon accounting before the master.
Respecting the patent the only question presented is one of double patenting through prior application for and grant of design patent No. 45,881 to Jones. The similarity in shape and design of the two is manifest, the cuts in both being evidently made from the same article; but we are of opinion that the design patent does not show a very essential feature of the article patent, viz. the points at which the article comes in contact with the outer surface of the bowl, especially the “three points” of contact referred to in the first seven of the ten claims of the latter. Our conclusion is that there was not such disclosure in the design patent as showed the useful and distinctive features of the article patent, and that there was no double patenting as contended.
 The award on the accounting is contested because the court apparently adopted as the basis the profits which appellee would have made had it sold the infringing devices, which, it appears, appellant had purchased from another manufacturer. The evidence was undisputed that but for these sales by appellant they would have been made by appellee. Appellant offered no evidence whatever showing its actual profits, and suggested or tendered no other basis for ascertaining what the award should be. It appears, without controversy, that when it first began infringing, upon notice by appellee it agreed to refrain, but nevertheless continued to infringe, saying thereafter that it was being protected by the manufacturer who made and sold it the infringing product, and it continued its infraction until restrained by the court. In this state of facts it is not at liberty to question narrowly the award against it growing out of its unfair conduct, and we find nothing in the record which would warrant interference with the award as made.
The decree of the District Court is affirmed.